MEMORANDUM AND ORDER
THEIS, District Judge.
This matter is before the court on the State of Oklahoma’s motion to release the stay of further distributions from the M.D.L. 378 escrow. By order dated August 31, 1989, the court stayed further distributions to the State of Oklahoma pending the outcome of Mobil Oil Corporation’s claim against the State of Oklahoma. According to Oklahoma’s motion, Mobil and Oklahoma have settled Mobil’s claim; Mobil has filed motions to dismiss its appeals from this court’s order of June 12, 1990, 739 F.Supp. 1449 which granted Oklahoma’s motion to dismiss; and that counsel for Mobil has authorized counsel for Oklahoma to state that Mobil does not object to a release of the stay of further distributions to Oklahoma from the M.D.L. 378 escrow. Since the matter has been settled, the court shall grant Oklahoma’s motion and order the release of the funds.
IT IS BY THE COURT THEREFORE ORDERED that Oklahoma’s motion to release stay of further distributions to the State of Oklahoma from M.D.L. 378 escrow (Doc. 1955) is hereby granted. Bank IV is hereby authorized and ordered to release to the State of Oklahoma as soon as practicable all funds which it has withheld from distribution pursuant to the court’s order of August 31, 1989.
The clerk shall mail copies of this order to counsel of record and Martin G. Istock, Senior Vice President, Bank IV.